                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 GERARD J. PUGH,

                Plaintiff,                                  CIVIL ACTION NO.: 4:19-cv-252

        v.

 DISTRICT ATTORNEY MEG HEAP,

                Defendant.


                                            ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s January 14, 2020, Report and Recommendation, (doc. 11), to which Plaintiff has filed a

Motion for Reconsideration, (doc. 12). Although plaintiff claims significant debt, his disclosed

assets and monthly wages indicate that Plaintiff is not indigent. Notably, Plaintiff was able to pay

his filing fee in two other recently filed cases. (Case Nos. 4:19-cv-250; 4:19-cv-251.) As a

result, the Court DENIES Plaintiff’s Motion for Reconsideration.            Accordingly, the Court

ADOPTS the Report and Recommendation, (doc. 11), as the opinion of the Court and DENIES

Plaintiff’s application to proceed in forma pauperis. Plaintiff has twenty-one days from the date

of this Order to pay the $400.00 filing fee or the Court will dismiss this case.

       SO ORDERED, this 8th day of April, 2020.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
